EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve duBois on February 10, 2021.

The application has been amended as follows: 

In the claims,

24. (Currently Amended) The solar tracking arrangement according to claim 21, wherein the trough tensioning element includes one or more asymmetrical reflectors.

26. (Currently Amended) A solar tracking arrangement for enabling a plurality of parallel arranged Parabolic Trough solar Collectors (PTCs) to be directed towards the traveling sun, the solar tracking arrangement being connectable to the PTCs, the solar tracking arrangement comprising: 
a transmission element being connected with a drive element and to each of a plurality of conversion elements, the transmission element being configured to convey an operating movement caused by the drive element to the plurality of conversion elements, and 
wherein each of the plurality of conversion elements are adjustably fixated to the transmission element in a direction along the transmission element to enable individual angular position adjustment of the respective one of the plurality of PTCs, further wherein each of the plurality of conversion elements is configured to interact with a circular circumference of a corresponding conversion element of the respective PTC, and further wherein each of the plurality of conversion elements is individually adjustable.

27. (Currently Amended) The solar tracking arrangement according to claim 26, wherein a trough tensioning element includes one or more asymmetrical reflectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799